825 F.2d 408Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.John MILLER, Defendant-Appellant.
No. 87-5518
United States Court of Appeals, Fourth Circuit.
Submitted June 25, 1987.Decided July 31, 1987.

John J. O'Donnell, Jr., Sanders & O'Donnell, P.C., on brief, for appellant.
Henry E. Hudson, C. Patrick Hogeboom, III, on brief, for appellee.
Before RUSSELL, WIDENER and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
John A. Miller appeals his conviction of possession with intent to distribute cocaine, in violation of 21 U.S.C. Sec. 841(a)(1).  He raises on appeal the question of whether the evidence was sufficient to sustain the conviction.  Specifically, Miller maintains that the evidence did not prove intent, either to possess or to distribute.


2
After reviewing the record and transcript, we are convinced that a rational trier of fact, viewing the evidence in the light most favorable to the United States, could have found every element of the crime beyond a reasonable doubt.  See United States v. MacDougall, 790 F.2d 1135, 1151 (4th Cir. 1986).  We note especially that Miller fled when confronted by agents of the Drug Enforcement Agency, see United States v. Dixon, 562 F.2d 1138 (9th Cir. 1977), cert. denied, 435 U.S. 977 (1978), and the amount of cocaine seized, its high level of purity and its street value, see United States v. Gooding, 695 F.2d 78 (4th Cir. 1982).


3
As the dispositive issues recently have been decided authoritatively, we dispense with oral argument.  The judgment of conviction is affirmed.


4
AFFIRMED.